Title: Circular Letter to American Consuls, Mediterranean, 21 May 1801
From: Madison, James
To: American Consuls, Mediterranean


SirDepartment of state: Washington, May 21st. 1801.
The proofs which have been received of the hostile purposes of the Bashaw of Tripoli having imposed upon the President the obligation of providing immediately for the safety of our Mediterranean commerce, he has judged proper to send to the coast of Barbary a squadron of three frigates and a sloop of war, under the command of Commodore Dale. The squadron will sail in a very few days from this date. Should war have been declared or hostilities commenced, Commodore Dale is instructed to make the most effectual use of his force for the object to which it is destined. Should the means employed by our Consuls and those which accompany this expedition for obviating such an event, be successful, the squadron then, after cruizing for some time in the Mediterranean, perhaps, if circumstances should not forbid, into the Levant and towards Constantinople, will return to the United States. The expedition will, by this means, be not without its use. Whatever may be the state of things on its arrival, it will have the effect, from which so much advantage has been promised by our Consul and others, of exhibiting to the Barbary powers a naval force from the United States. It will exercise our mariners and instruct our officers in the line of their service and in a sea, where more than any other, their services may be wanted; and, as they form a part of the peace establishment fixed by law, the measure will add but inconsiderably to the expense that would otherwise be incurred. The United States being also hap[p]ily at peace with all the powers of Europe, the moment is the more favourable in every view that can be taken of it.
The President has thought proper that you should be furnished with the Information here given, in order, first, that you may be ready to afford every friendly and useful accommodation that occasions may admit, to the Squadron or any part of it; secondly, that being poss[ess]ed of the objects of the expedition, and the considerations which led to it, you may be able by proper explanations, to prevent its being misunderstood. The United States persist ste[a]dfastly in their desire of living in peace and friendship with all nations who will permit them, and on all occasions where assurances to that effect can be proper, you are authorized to make them in the most satisfactory manner. I am, with great consideration, sir, your very obed. servant,
James Madison
 

   
   RC (MdAN); letterbook copy (DNA: RG 59, IC, vol. 1); Tr (DNA: RG 233). RC addressed to Frederick H. Wollaston, Genoa; in Wagner’s and another clerk’s hands, signed by JM; docketed by Wollaston. Note on letterbook copy indicates that copies (dates varied slightly)were also sent to Thomas Bulkeley, Lisbon; John Gavino, Gibraltar; Anthony Terry (acting consul), Cádiz; James Simpson, Tangier; William Kirkpatrick, Málaga; William Willis, Barcelona; Robert Montgomery, Alicante; John Mathieu, Naples; Thomas Appleton, Leghorn; John Lamson, Trieste; and Stephen Cathalan, Jr. (consular agent), Marseilles.



   
   For the 3 Mar. 1801 act reducing the number of ships and men in the navy, see U.S. Statutes at LargeThe Public Statutes at Large of the United States of America … (17 vols.; Boston, 1848–73)., 2:110–11.


